NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4090-15T4

JENNIFER PARELLA and
THOMAS PARELLA,

        Plaintiffs-Appellants,

v.

RICHARD COMPEAU and ROSANNA
DIMARZIO,

        Defendants-Respondents.

and

RITA HARKINS and SEAN HARKINS,

     Defendants.
_______________________________

              Argued May 10, 2017 - Decided July 5, 2017

              Before Judges Lihotz, Hoffman and Whipple.

              On appeal from Superior Court of New Jersey,
              Law Division, Ocean County, Docket No. L-3679-
              13.

              Michael E. Ellery argued the cause for
              appellants (Console and Hollawell, attorneys;
              Mr. Ellery, on the brief).

              John J. Mastronardi argued the cause for
              respondents (Law Offices of Styliades and
              Jackson, attorneys; Mr. Mastronardi, on the
              brief).
PER CURIAM

     Plaintiff, Jennifer Parella, appeals from an April 10, 2015

summary judgment dismissal of her personal injury complaint, along

with a June 12, 2015 order denying reconsideration of that order.1

In her complaint, plaintiff alleged defendants, Richard Compeau

and Rosanna DiMarzio, negligently breached their duty of care by

failing to warn her of a dangerous condition in their home.

Plaintiff tripped over a dog, sleeping in the hall adjacent to the

doorway of a dining room, where a crowd of approximately twenty

guests were seated for Christmas dinner.2   The trial judge granted

defendant's motion for summary judgment following discovery.       In

his written opinion accompanying the order, the judge found no

dispute of material facts.     Further, he concluded plaintiff was

aware of the dog's presence.

     On appeal, plaintiff argues the judge erred in granting

defendants' motion for summary judgment, asserting chairs, the

crowd, and the wall obscured the dog from her view, but defendants

were aware of the dog's presence in the hall.   Plaintiff maintains



1
     For ease in our opinion, we limit our designation to Jennifer
Parella as plaintiff.    We are aware plaintiff Thomas Parella,
Jennifer's spouse, is also a plaintiff, who alleges derivative
claims of loss of consortium.
2
     Other defendants alleged to be the dog's owners were dismissed
from the action.

                                 2                          A-4090-15T4
the Law Division judge "did not completely understand the facts

of the case," and failed to afford her all reasonable inferences.

We are not persuaded and affirm.

     The record includes these facts surrounding plaintiff's fall

and the resultant injuries.     After finishing the second course,

plaintiff rose from the table to place her dish in the kitchen

sink and check on her child who was in an adjoining room.         The

other dinner guests remained seated around the table.        Looking

into the dining room from the hallway, plaintiff sat on the left

side of the rectangular table.       She walked between the guests

without asking anyone to move, until she reached the end of the

table, where she was unable to pass behind DiMarzio, who sat at

the corner with her chair blocking the path.      DiMarzio attempted

to move her chair forward to allow plaintiff to pass.      Plaintiff

"squeeze[d] behind [DiMarzio's] chair, and . . . put the plate in

[her] right hand with the glass in [her] left."     Plaintiff lifted

the glass and plate over DiMarzio's head, turned her back to the

wall and shuffled her feet to pass behind DiMarzio's chair.         As

she cleared the chair, plaintiff turned right to enter the hall

toward the kitchen, and fell.

     A "tan, fairly large dog" was lying in the hallway, past the

threshold of the dining room.        Plaintiff landed with her legs

draped over the dog's body.   The wine glass she held broke during

                                 3                           A-4090-15T4
the fall, cutting her finger.       Her husband was in the kitchen and

came to her aid.       Defendants both stated they knew the dog was

lying   in    the   hallway,   adjacent   to   the   dining   room   doorway,

acknowledging they stepped over the dog as they entered the dining

room and took their seats at the end of the table.            Approximately

two weeks after her fall, plaintiff was treated by an orthopedic

hand specialist to address continuing pain and swelling in her

finger.      An x-ray revealed glass remained in plaintiff's finger,

which required surgical removal.          The surgery revealed the glass

pieces severed a tendon.        Plaintiff also suffered radiating pain

down her arm, for which she sought separate medical treatment.

     We review an order granting summary judgment applying the

same standard guiding the trial judge.               Templo Fuente De Vida

Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016).     After considering the competent evidential materials

submitted by the parties to identify whether there are genuine

issues of material fact, "summary judgment will be granted if

there is no genuine issue of material fact and 'the moving party

is entitled to a judgment or order as a matter of law.'"               Conley

v. Guerrero, 228 N.J. 339, 346 (2017) (citation omitted) (quoting

R. 4:46-2(c)).

     In this review, the facts are viewed in a light most favorable

to the non-moving party, "keeping in mind '[a]n issue of fact is

                                     4                                A-4090-15T4
genuine only if, considering the burden of persuasion at trial,

the evidence submitted by the parties on the motion, . . . would

require submission of the issue to the trier of fact.'"             Schiavo

v. Marina Dist. Dev. Co., 442 N.J. Super. 346, 366 (App. Div.

2015) (alteration in original) (quoting R. 4:46-2(c)), certif.

denied, 224 N.J. 124 (2016).        A motion for summary judgment will

not be defeated by bare conclusions lacking factual support,

Petersen v. Twp. of Raritan, 418 N.J. Super. 125, 132 (App. Div.

2011), self-serving statements, Heyert v. Taddese, 431 N.J. Super.

388,    413-14   (App.    Div.    2013),   or    disputed   facts   "of    an

insubstantial nature."         Pressler & Verniero, Current N.J. Court

Rules, cmt. 2.1 on R. 4:46-2 (2016).          "[I]t is evidence that must

be relied upon to establish a genuine issue of fact.            'Competent

opposition requires "competent evidential material" beyond mere

"speculation" and "fanciful arguments."'"          Cortez v. Gindhart, 435

N.J.    Super.   589,    605   (App.   Div.     2014) (quoting Hoffman     v.

Asseenontv.Com, Inc., 404 N.J. Super. 415, 425-26 (App. Div.

2009)), certif. denied, 220 N.J. 269 (2015).

       It is only "when the evidence 'is so one-sided that one party

must prevail as a matter of law,' the trial court should not

hesitate to grant summary judgment."          Brill v. Guardian Life Ins.

Co. of Am., 142 N.J. 520, 540 (1995) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252, 106 S. Ct. 2505, 2512, 91 L. Ed.

                                       5                            A-4090-15T4
2d 202, 214 (1986)).   Such a legal determination is "not entitled

to any special deference" by this court, which considers legal

issues de novo. Manalapan Realty, L.P. v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995).

     The parties agree plaintiff is a social guest.

          The law is well settled regarding the duty a
          host owes to a social guest as to conditions
          of the property. The duty is limited. A host
          need only warn "of dangerous conditions of
          which [the host] had actual knowledge and of
          which the guest is unaware." Hopkins v. Fox
          & Lazo Realtors, 132 N.J. 426, 434 (1993); see
          also Berger v. Shapiro, 30 N.J. 89, 97-98
          (1959). A "host need not undertake to make
          improvements or alterations to render his [or
          her] home safer for those accepting his
          hospitality than for himself." Berger, supra,
          30 N.J. at 97. The host is under no duty to
          inspect his or her premises to discover
          defects which otherwise might not be known to
          the casual observer.    Id. at 98.    Where a
          "guest is aware of the dangerous condition or
          by a reasonable use of his facilities would
          observe it, the host is not liable." Id. at
          99.

          [Endre v. Arnold, 300 N.J. Super. 136, 142
          (App. Div. 1997).]

     Plaintiff urges we reverse the summary judgment dismissal

asserting defendants "knew that a dog they allowed to remain in

front of a doorway posed a tripping hazard" and failed to warn

plaintiff of this known hazardous condition or eliminate the

danger.   She argues whether the dog, which is a movable object,



                                 6                         A-4090-15T4
created a dangerous condition was a fact question for the jury to

evaluate.

      Defendants   argue    the    dog's    presence     was    not    unknown       as

plaintiff   knew   there    were    two    dogs   in    the    house    and     could

reasonably anticipate he was lying in the home.                 Nor did the dog

represent a dangerous condition; both the size of the dog as well

as the dog's location in the hallway, beyond the area of the dining

room, made him easily seen and avoided.

      We   distinguish     this    matter    from      cases   concluding         host

liability exists to warn guests unable to appreciate dangerous

conditions or latent defects in the home. For example, in Giordano

v. Mariano, 112 N.J. Super. 311 (App. Div. 1970), an eleven-year-

old plaintiff ran into a closed sliding glass door.                    Id. at 313-

14.   The sliding door had no discernable handle or markings;

further, the area on the other side of the door was "pitch black,"

and an adult almost made the same error before seeing a reflection

at the last moment.      Ibid.

      Summary   judgment    dismissal       was   reversed      in     Bagnana       v.

Wolfinger, 385 N.J. Super. 1 (App. Div. 2006).                  In that matter,

the plaintiff was injured on a trampoline, from which defendant

removed safety notices required by the trampoline manufacturer's

manual.    Id. at 7-8.



                                       7                                      A-4090-15T4
     In this matter, the facts show the dog was not hidden from

view.   Plaintiff was aware of the presence of the dog in the home.

Importantly, photographs in the record reflect plaintiff herself

identified the dog lying in the hallway, not in the dining room,

under the table, or on the dining room threshold.        The hallway was

lit. Finally, others walking into the dining room from the hallway

saw the dog.

     Plaintiff's injuries were not caused by the dog's actions,

causing her to trip and fall.       There is no evidence the dog was

moving and his size, again as depicted in the photographs, would

make him clearly visible to anyone who was watching where he or

she was walking.     Plaintiff's suggestion she could not see the dog

because he was below eye level begs the question.          See Tighe v.

Peterson, 356 N.J. Super. 322, 326 (App. Div. 2002) ("Hosts are

not required to improve or alter their home in order to render it

safer for a guest than for themselves.") (citing Endre, supra, 300

N.J. Super. at 142).

     Finally,   we    reject   plaintiff's   arguments   she   presented

material factual disputes requiring the jury's determination and

the judge's misstatement of facts in rendering summary judgment

required reversal.     We have considered the facts in the light most

favorable to plaintiff.        We cannot say the mere presence of the

dog sleeping in the hallway created an unreasonable risk or a

                                    8                            A-4090-15T4
dangerous condition, triggering defendant's legal duty to warn

guests walking in their home.   We also find no abuse of discretion

in the denial of plaintiff's motion for reconsideration.         See

Fusco v. Newark Bd. of Educ., 349 N.J. Super. 455, 462 (App. Div.

2002).

     Affirmed.




                                 9                          A-4090-15T4